Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Hendricks (Performance and Weight Estimates for an Advanced Open Rotor Engine) and Anderson (Advanced Gearbox Technology Final Report) were found by the Examiner in further search after the interview held 05 January 2022. These references were provided to the Applicant to promote compact prosecution. In particular, since Applicant objected to the combination of gear ratio, thrust, and fan diameter from Bemment, these references provide specific embodiments including gear ratio, prop or fan diameter, and thrust for a particular engine. Hendricks does not disclose oil usage, but Anderson does (see below).
Hendricks (Performance and Weight Estimates for an Advanced Open Rotor Engine), discloses a counter-rotating propeller engine having a gear ratio of 6 (Table 3 on p.10), a propeller diameter of 13.8 feet, or 165.6 inches (Table 3 on p.10), 1900 lbf of thrust (Table 2 on p.9), and an undisclosed oil usage. The efficiency range of 0.1 to 1.8 as claimed by Applicant results in an oil usage of 1.8 gallons per minute to 32 gallons per minute. This is a broad range, which includes 6000 liters per hour (26.4 gal/minute), which was taught by Dombek (US 2020/0132186) for a high bypass turbofan. A combination is not suggested here, as Hendricks is a different type of engine. The same arguments concerning downstream vanes, as made below with reference to Anderson, apply similarly to any potential rejection based on Hendricks.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejections over Bemment are withdrawn at least because the arguments concerning cherry-picking and expectation for success (see Remarks filed 25 January 2022, point 2 on o.11 and point 3 on p.12) are persuasive.
Regarding claim 1, 17, 22, and 26, the nearest prior art is considered to be Anderson, which discloses:
takeoff thrust of 19800 lbf (table at bottom of p.3-5)
prop-fan diameter of 13 feet (p.3-4)
gear ratio of 8.33:1 (p.1-1 ¶2)
Oil usage of about 15 gallons per minute including the power train gears and planet bearings (see figures reproduced below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This yields a calculated efficiency of 0.68666, according to the formula in claim 1. However, Anderson does not disclose a “vane assembly is disposed aft of the fan assembly and configured to receive bypass airflow from the fan assembly.” Anderson discloses a counter-rotating prop-fan without fan outlet guide vanes, where the claims are directed to an engine with vanes downstream of fan blades. Although the act of placing vanes downstream of the fan does not change the oil usage, per se, it would affect the thrust produced and the overall design of the engine, which may impact the fan/prop diameter. For example, an engine with vanes downstream of the fan/prop would not have a counter-rotating prop-fan. Eliminating the counter-rotating propeller .

    PNG
    media_image2.png
    522
    733
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    284
    775
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/TOPAZ L. ELLIOTT/           Examiner, Art Unit 3745        

/Ninh H. Nguyen/           Primary Examiner, Art Unit 3745